Citation Nr: 1529453	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1972 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an August 2013 letter, the RO notified the Veteran of a video conference hearing in September 2013 that he had requested; he failed to appear for that scheduled hearing, and he has not provided any good cause for failing to report for that hearing.  Accordingly, his hearing request is deemed withdrawn.

In November 2013, the Board issued a decision on the matter, which was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Memorandum Decision, the Court vacated and remanded the matter.

This appeal also includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of the lumbosacral spine.

In its February 2015 Memorandum Decision, the Court held that the Board erred by failing to obtain records from the Social Security Administration (SSA) prior to determining such were not relevant to the Veteran's claim for service connection.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  Accordingly, on remand, the AOJ should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from Social Security Administration (SSA) related to the Veteran's claim for disability benefits and associate these records with the Veteran's claims folder.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.

2.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




